Citation Nr: 0613898	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  03-28 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an increased (compensable) initial evaluation 
for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.S. Lane, Counsel




INTRODUCTION

The veteran served on active duty from April 1967 to April 
1969, and from September 29, 1999, to September 30, 2002.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision in which the 
Department of Veterans Affairs (VA) Regional Office (RO) 
granted service connection for bilateral hearing loss and 
assigned a noncompensable evaluation.


FINDING OF FACT

The veteran's bilateral hearing loss is shown to be 
manifested by no more than level I hearing in the right ear 
and level II hearing in the left ear.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
bilateral hearing loss are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.85-4.87, Diagnostic Code 6100 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matter

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2005)).  

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  Such notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO).  
Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); see also Dingess, supra; Pelegrini, supra.

As discussed above, this matter came to the Board on appeal 
from the decision awarding the veteran service connection for 
bilateral hearing loss and assigning an initial 
noncompensable disability rating.  Thus, the claim for an 
increased disability rating for bilateral hearing loss 
constitutes a "downstream" issue.  See Grantham v. Brown, 
14 F.3d 1156 (Fed. Cir. 1997).  In this case, the veteran was 
not provided with notice of the type of evidence necessary to 
establish service connection for bilateral hearing loss prior 
to the initial adjudication of his claim.  

However, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision on the 
matter of entitlement to an increased rating.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses 
a question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In this regard, the 
Board notes that the veteran was subsequently provided 
another VCAA notice letter in April 2005 advising him of the 
evidence needed to substantiate the claim for a higher 
initial rating for bilateral hearing loss, and of his and 
VA's responsibilities under VCAA, to include what evidence 
should be provided by him and what evidence should be 
provided by VA.

In addition, the August 2003 Statement of the Case, and the 
Supplemental Statement of the Case dated in September 2005, 
informed the veteran of evidence considered in adjudicating 
this claim, the reasons and bases for the denial of this 
claim, and the laws and regulations considered in 
adjudicating this claim.  

Therefore, the Board believes the content of the notice 
provided to the veteran substantially complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) in that it advised the veteran of the type of 
evidence needed to substantiate the claim for a higher 
initial rating for bilateral hearing.  

Furthermore, despite the inadequate notice provided to the 
veteran on the effective date element of the claim, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  As the Board concludes below 
that the preponderance of the evidence is against the 
appellant's claim for a compensable evaluation, any questions 
as to the appropriate disability evaluation or effective date 
to be assigned are rendered moot.  

The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied in this case.  Specifically, 
the Board finds that all obtainable evidence identified by 
the veteran relative to these issues has been obtained and 
associated with the claims folder, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  In short, the Board finds that 
VA has satisfied its duty to assist to the extent possible 
under the circumstances by obtaining evidence relevant to his 
claim.  38 U.S.C.A. §§ 5103 and 5103A.  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  
Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2005).

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that evidence to be considered in the 
appeal of an initial assignment of a rating disability was 
not limited to that reflecting the then current severity of 
the disorder.

In Fenderson, the United States Court of Appeals for Veterans 
Claims (Court) also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal.

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent and are based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000, 
and 4,000 Hertz.  To evaluate the degree of disability from 
service-connected hearing loss, the rating schedule 
establishes eleven auditory acuity levels, ranging from 
numeric level I for essentially normal acuity to numeric 
level XI for profound deafness.  38 C.F.R. § 4.85; see 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The veteran's service-connected bilateral hearing loss is 
currently rated as zero percent disabling under 38 C.F.R. § 
4.85, Diagnostic Code (DC) 6100.  He essentially contends 
that a higher rating is warranted.

Having reviewed the complete record, the Board finds the most 
probative evidence of record to be the reports of 
audiological evaluations conducted in December 2002 and 
September 2005.

In this regard, the Board notes that the December 2002 
audiological evaluation revealed a pure tone threshold 
average of 50 in the right ear; and 49 in the left ear.  
Speech recognition was found to be 96 percent in the right 
ear and 84 percent in the left.

These audiometric findings reflect level I auditory acuity in 
the right ear and level II auditory acuity in the left ear.  
See 38 C.F.R. § 4.85, Table VI.  These numeric designations 
in combination correspond to a zero percent rating.  See 38 
C.F.R. 4.85, Table VII, DC 6100.  Thus, the Board finds that 
the level of hearing that has been demonstrated on this 
evaluation is not consistent with a compensable schedular 
evaluation under the regulation. 

The Board believes these findings to be essentially 
consistent with the September 2005 audiological evaluation, 
which revealed a pure tone threshold average of 49 in the 
right ear and 50 in the left ear.  Speech recognition was 
found to be 100 percent in the right ear and 96 percent in 
the left ear.  These findings reflect level I auditory acuity 
in both ears, which corresponds to a zero percent rating 
under Table VII, DC 6100.  Therefore, the level of hearing 
loss demonstrated on this evaluation is also not consistent 
with a compensable disability rating.

The provisions of 38 C.F.R. § 4.86(a) (Exceptional patterns 
of hearing impairment) do not apply to the veteran's 
situation as the audiometric results of both of these 
evaluations did not show pure tone thresholds of loss of 55 
decibels or greater in the four relevant frequencies for both 
ears.  The provisions of 38 C.F.R. § 4.86(b) are also not 
applicable as neither ear is shown to manifest 30 decibels or 
less at 1000 Hz, or 70 decibels or more at 2000 Hz.

The Board is sympathetic to the veteran's assertion that the 
results of an audiological evaluation do not accurately 
reflect the difficulties that he experiences as a result of 
his hearing loss.  He essentially contends that the 
circumstances of the evaluation do not mimic real world 
conditions enough to paint an accurate picture of his 
disability.

However, as discussed above, disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  See Lendenmann, supra.  
In addition, 38 C.F.R. § 4.85(a) sets forth the parameters 
under which an examination for hearing impairment for VA 
purposes must be conducted.  The regulation requires that the 
examination be performed by a state-licensed audiologist, and 
it must include both a controlled speech test (Maryland CNC) 
and a pure tone audiometry test.

In this case, the regulatory requirements for an examination 
for hearing purposes were met, and mechanical application of 
the rating schedule to the results of those examinations show 
that the veteran's disability warrants no more than a 0 
percent schedular rating.  

Furthermore, there are no contrary medical findings of record 
suggesting that the veteran's hearing loss met the pure tone 
thresholds necessary for a compensable evaluation under DC 
6100 at any time during the pendency of this appeal.  See 
Fenderson, supra.  Thus, benefit sought on appeal must be 
denied.

The Board has considered referral of this case to the 
Undersecretary for Benefits or the Director, Compensation and 
Pension Service for consideration of an "extra scheduler 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2005).  
"The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular scheduler standards."  38 C.F.R. § 3.321(b)(1) 
(2005).

The Board finds no evidence of an exceptional disability 
picture in this case.  The veteran has not required any 
periods of hospitalization for his service connected hearing 
loss, and there is no evidence in the claims file that marked 
interference with employment has resulted from the service-
connected disability.  Thus, the Board finds that the absence 
of evidence presenting such exceptional circumstances 
preponderates against referring the claim for consideration 
of an extra-schedular rating for the service connected 
disability.  The disability is appropriately rated under the 
schedular criteria.


ORDER

The claim for an initial compensable evaluation for bilateral 
hearing loss is denied.



____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


